AO 106 (Rev 04/10) Apphcat1on
                         Case for a2:19-mj-01869
                                   Search Warrant (requesting AllSAM Miller)
                                                            Document      1    Filed 11/06/19 Page 1 of 13

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                  Eastern District of Pennsylvania

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
                                                                        )          Case No.      \~ -          I ~ ~1- I - YY\
              a silver I-Phone, IMEI: 35539978931398                    )
                                                                        )
                                                                        )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the follow mg person or property (tdentify the person or descrtbe the
property to be searched and give its location)



located in the              Eastern              District of            Pennsylvania                    , there is now concealed (identify the
person or describe the property to be seized):
    See Attachment A, "Items To Be Searched," Paragraph d.


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                if evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 n property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description
             18 USC 922(aXl)(A)                       Dealing in firearms without a license
             18 lJSC 924(a)(l)(A)                     False statements to a federal firearms licensee; Conspiracy
             18 USC 371
          The application is based on these facts:



         0     Continued on the attached sheet.
          lJ Delayed notice of         days (give exact ending date if more than 30 days:                                                   ) is requested
             under 18 li.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                AO
                                                                                        ~~s
                                                                                            /'7/                                signature

                                                                                    ALAN B. GILMORE, ATF SPECIAL AGENT


Sworn to before me and signed in my presence.


Date:      I1J_1-J l ~                                                                              -               -       -       T


                                                                               -~-•..-.;5               ~uag_e: ·s, siglJ tu!e

City and state: Philadelphia, ~A                                                 Hokfuz,.\ai'i:ri!. T. HEY,. ilJ:id:RS.tztleMagistrate
                                                                                    ..\ .· • "\,.1Printei:llname                 - -· -
                                                                                                                                  ~
                                                                                                                                       Judge

                                                                                            ,~-            .            \.
                                                                                              v..i,·t :'(I, '',_~       "
                                                                                                   "•\t.I t,\
                         Case
AO 106 (Rev 04/J 0) Apphcat1on for 2:19-mj-01869             Document
                                   a Search Warrant (requesting           1
                                                                AUSAM Miller)   Filed 11/06/19 Page 2 of 13

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                  Eastern District of Pennsylvania

             In the Matter of the Search of                              )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    )         Case No.     I ~ - I~ ~ j - 2 - W\
            a black and blue ZTE flip cellular telephone                 )
                                                                         )
                                                                         )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location)



located in the              Eastern              District of             Pennsylvania            , there is now concealed (identify the
person or describe the property to be seized):
   See Attachment A, "Items To Be Searched," Paragraph b.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                if evidence of a crime;
                 CJ contraband, fruits of crime, or other items illegally possessed;
                 , property designed for use, intended for use, or used in committing a crime;
                 , a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                   Offense Description
           18 lJSC 922(a)(l)(A)               Dealing in firearms without a license
           18 USC 924(a)(l)(A)                False statements to a federal firearms licensee; Conspiracy
           18 USC 371
          The application is based on these facts:



         ,/J Continued on the attached sheet.
          C1 Delayed notice of       _ days (give exact ending date if more than 30 days:                                ) is requested
             under 18 U.S.C. § 3 l 03a, the basis of which is set forth on the attached sheet.


                                                                                -/fi3~-
                                                                                    Applicant ·s signature

                                                                                    ALAN B. GILMORE, ATF SPECIAL AGENT
                                                                                    -                                       -
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                  Judge ·s signature

City and state: Philadelphia,!A                                                   HON. !:LI_?ABETH_!. l_!.EY, U.S. ~ag~trate Judge
                                                                                                Printed name and title
              Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 3 of 13



                                AFFIDAVIT IN SUPPORT OF
                         AN APPLICATION FOR A SEARCH WARRANT
          ,,Alfa.)~-   G,...... ~t.f
        I, 'Borninie 8. Jttt.guz, being first duly sworn, hereby deposes and state as follows:
         ,At...~
              () w        INTRODGCTION AND AGENT BACKGROUND

        1. I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 for information that is presently stored on the

following Subject Cellular Telephones:

           a. a silver iPhone, IMEi: 355399078931398 ("Subject Cellular Telephone #1 "),

                believed to have previously been possessed by Charles WILSON, and currently in

                the custody of the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF).

           b. A black and blue ZTE flip phone ("Subject Cellular Telephone #2"),

                previously possessed by Kenneth CHERRY, and currently in the custody of the

                Bureau of Alcohol, Tobacco, Firearms & Explosives (ATF).

Based on the investigation, I know the Subject Cellular Telephones are being used in criminal

activity. The Subject Cellular Telephone are described herein and in Attachment A, and the

location information to be seized is described herein and in Attachment B.

       2. I am employed as a Special Agent with the ATF and have been so employed since

2015. I am currently assigned to ATF Philadelphia Group I, Firearms Trafficking, and am

charged with conducting investigations into violations of federal firearms statutes, such as FFL

burglaries and firearms trafficking. Prior to my current assignment, I was a member of the

ATF's Violent Crime Task Force, which has the responsibility of investigating individuals and

groups who commit violations of federal firearms and narcotics laws such as Hobbs Act

robberies, kidnapping and other firearms-related offenses. I have participated in numerous

investigations regarding violations of federal firearm statutes and violent crimes investigations,
                Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 4 of 13



during the course of which I executed federal search and arrest warrants, reviewed and analyzed

taped conversations, and debriefed witnesses, including cooperating witnesses and confidential

sources. During my time as an ATF Special Agent, I have collected and analyzed electronic

evidence, including cell site location information. The foundation of prior search warrants has

been from information obtained through the use of confidential informants, personal

investigative knowledge, investigations from other law enforcement and from official police

reports.

           3. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

           4. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to search both Subject Cellular Telephone #1 and #2 for evidence of Title 18

l.J.S.C. § 922(a)(l)(A); Dealing firearms without a license, and Title 18 U.S.C. § 922(g)(l);

Felon in possession of a firearm.


           5. The court has jurisdiction to issue the proposed warrant because it is a "court of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is the Eastern

District of Pennsylvania: a district court of the United States that has jurisdiction over the offense

being investigated, see 18 U.S.C. § 2711(3)(A)(i); and is in a district in which the information

being sought is stored on the Subject Cellular Telephones. see 18 U.S.C. § 2711(3)(A)(ii).




                                                    2
                Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 5 of 13



                                             PROBABLE CAUSE

         1.       From in or about February 2018, through in or about February 2019, ATF

Firearms Trafficking Task Force utilized a Confidential Source (CS-1) 1 to purchase firearms

from   KE~'NETH       CIIERRY and CllARLES WILSON. Throughout the course of the

investigation, ATF purchased approximately 31 Handguns, 11 Rifles, 2 Shotguns, 2 Glock Auto

Sears (determined to be machineguns by ATF Firearms Ammunition Technology Division), one

weapon made from a rifle, and one stolen Philadelphia Police Department issued Ballistic Vest.

The investigation has revealed CH.ERR Y was working with a suspected firearms trafficker from

Virginia, identified as Ali SCOTT, who facilitated the straw-purchase of approximately 57

firearms, by a total of 3 straw-purchasers, all living in Virginia.

         2.       On February 26, 2019, Charles WILSON was indicted by a federal grand jury in

the Eastern District of Pennsylvania for the following violations of federal law:

              a. Title 18 U.S.C. § 922(a)(l )(A); Dealing firearms without a license (I count)

              b. Title 18 U .S.C. § 922(g)( 1); Possession of a firearm by a convicted felon (22
                 (counts)

              c. Title 18 U.S.C. § 922(k); Possession of a firearm with serial number removed,
                 obliterated and altered (4 counts)

              d. Title 18 U.S.C. § 2; Aiding and Abetting

         3.       On February 26, 2019, Kenneth CHERRY was indicted by a federal grand jury in

the Eastern District of Pennsylvania for the following violations of federal law:

              a. Title 18 U.S.C. § 922(a)(l )(A); Dealing firearms without a license (1 count)

              b. Title 18 U .S.C. § 922(g)( 1); Possession of a firearm by a convicted felon (15
                 counts)



1 CS-1 is a paid confidential informant, who has been signed up with, and controlled by, A TF since February 2018.
CS-1 is not currently under any indictment, nor is he working off any criminal charges. Prior to being signed up as a
confidential informant with ATF, CS-1 cooperated with a separate law enforcement agency.
                                                          3
             Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 6 of 13



            c. Title 18 U.S.C. § 922(0); Possession and transfer of a machine gun (1 count)

            d. Title 26 U.S.C. § 5861(d); Possession of a firearm not registered in the ~FR and
               Transfer Record (2 counts)

            e. Title 18 U.S.C. § 922(k) and 924(a)(l)(B); Possession of a firearm with serial
               number removed, obliterated and altered (8 counts)

            f.   Title 18 U.S.C. § 2; Aiding and Abetting


       4. During the course of the investigation, both Kenneth CHERRY and Charles WILSON

used their cellular telephones to communicate with CS-1. Specifically, both CHERRY and

WILSON called, sent text messages, and made FaceTime calls to CS-1 to inform CS-I of

firearms that were for sale, process for firearms, meeting locations at which firearms sales were

to take place, and on some occasions, details about from where a firearm had come.

Additionally, CHERRY and WILSON utilized their cellular telephones to make contact with

other sources of firearms, and would do so in the presence of CS-1.

       5.        On February 26, 2019, investigators applied for a were granted federal search

warrants by the Honorable Jacob P. Hart for 26 South 3rd Street, Darby, Pennsylvania, 433 Main

Street, Darby, Pennsylvania, and a blue blue Dodge Journey, bearing Pennsylvania Registration


                                                                        .
KXE7962, Vehicle Identification Number: 3D4GG57Vl 9T505413. Both addresses and the

vehicle have been identified as being used by WILSON.

       6.        On March 4, 2019, members of ATF firearms trafficking task force arrested

Charles WILSON on a federal arrest warrant. Following the arrest, WILSON waived his

Miranda rights and agreed to speak to investigators. In summary, WILSON stated that he was

selling firearms and marijuana, and that he would get some of the firearms from Kenneth

CHERRY. WILSON gave consent to search his cellular telephone, identified as an iPhone with

phone number: 610-809-6416.

                                                 4
             Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 7 of 13



       7.      On March 4, 2019, members of ATF firearms trafficking task force executed

federal search warrants on 26 South 3rd Street, Darby, Pennsylvania, 433 Main Street, Darby,

Pennsylvania, and WILSON's blue Dodge Journey. The search warrants resulted in the recovery

of marijuana, packaging materials, digital scales, one firearm, and a silver iPhone, IMEi:

355399078931398 ("Subject Cellular Telephone #1 "),which was located in the blue Dodge

Journey.

       8.      On December 4, 2018,    WILSO~    was the victim of a shooting incident in which

he was shot multiple times. During the Philadelphia Police Department's investigation of the

shooting, detectives seized WILSON's cellular telephone, but ultimately returned it to him.

Following the shooting, CS-1 informed investigators that WILSON had gotten a new cellular

telephone because WILSON was concerned about using his old cellular telephone now that the

police had both seized and returned it. Based on this information and based on the recovery of

WILSON's new cellular telephone, I believe that Subject Cellular Telephone #1 is WILSON's

old cellular telephone, which WILSON used to facilitate firearms transactions for the entirety of

the A TF investigation, until he obtained a new cellular telephone.

       9.      On March 18, 2019, members of A TF firearms trafficking task force arrested

Kenneth CllERRY. Following his arrest, CHERRY waived his Miranda rights and agreed to

speak to investigators. In summary, CHERRY stated that he had been facilitating the sale of

firearms between people, and that he made approximately $200.00 per sale. CHERRY added that

people would call him when they had firearms for sale, and other times he would seek out

individuals with firearms to sell. At the time of CHERRY' s arrest, he was in possession of a

black and blue ZTE flip phone ("Subject Cellular Telephone #2"), as well as two lists of

names associated with phone numbers.


                                                 5
               Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 8 of 13



        I 0.    On February 6, 2019, investigators made a consensually-monitored and recorded

FaceTime call to Ali SCOTT, utilizing CS-I. During the call, CS-I and SCOTT further

discussed SCOTT selling firearms to CS- I, and how to compensate CHERRY for facilitating the

meeting between CS-I and SCOTT. Following the FaceTime call to SCOTT and during the

investigators' debrief of CS-I regarding the conversation, CS-I inadvertently FaceTime Audio

called SCOTT. This FaceTime Audio call was active for approximately five minutes into the

debrief session. Upon realizing this error, CS-1 ended the call, and attempted to contact SCOTT

back via calls and text messages, neither of which were being answered or delivered.

Approximately 15 minutes later, CS-1 missed a FaceTime call from WILSON. CS-1

subsequently made a consensually-monitored and recorded FaceTime call to WILSON, who

related that CHERRY had contacted him [WILSON] and stated that something was wrong

regarding CS-1. Based on the inadvertent FaceTime Audio call from CS-I to SCOTT,

investigators believe CS-1 and the investigation were compromised.

       11.      Following the inadvertent call to SCOTT, and the federal indictment on February

26, 2019, investigators applied for and were granted a federal search warrant by the Honorable

Carol Sandra Moore Wells for cell tower location data for CHERRY's cellular telephone

associated with the number 215-239-0679. Investigators received a notification from T-Mobile

regarding CII.ERRY's aforementioned cellular telephone, indicating that on February 6, 2019,

the phone was deactivated and no longer in service.

       12.      As stated previously, WILSON provided consent to search his new cellular

telephone. During the search, investigators identified a telephone number believed to be a new

telephone number for CHERRY. On March 13, 2019, investigators applied for and were granted

a federal search warrant by the Honorable Thomas J. Reuter, for cell tower location data for


                                                6
                  Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 9 of 13



CHERRY's suspected new phone. On March 13, 2019, investigators began to receive real time

updates indicating the approximate location of the phone number associated with number 267-

601-6434. Utilizing the real time updates, investigators were able to locate and ultimately arrest

CHERRY. Investigators believe the cellular telephone recovered from CHERRY during his

arrest, Subject Cellular Telephone #2, is the same phone investigators tracked using cell tower

location data.

           13.     On June 3, 2019, Charles Wilson entered an open plea of guilty to the following

charges: dealing in firearms without a license, in violation of 18 C .S.C. § 922a.(l )(A);

possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(l )(20 counts); possession

of a firearm with serial number removed, obliterated and altered, in violation of 18 U.S.C. §§

922(k) and 924(a)(l)(B)(4 counts); and aiding and abetting possession of a firearm by a felon, in

violation of 18 U.S.C. §§ 922(g)(l) and 2 (2 counts).

       14.          On August 26, 2019, following a jury trial, Kenneth Cherry was found guilty of

the following charges: dealing in firearms without a license, in violation of 18 U .S.C. § 922a.

(I )(A); possession and transfer of a machinegun, in violation of 18 U.S.C. §922(0); possession of

an unregistered firearm, in violation of26, U.S.C. § 586l(d); possession of a firearm by a

felon, in violation of 18 C.S.C. § 922(g)(l) (13 counts); and possession of a firearm with serial

number removed, obliterated and altered, in violation of 18 U.S.C. §§ 922(k) and 924(a)(l)(B)(8

counts).

                                                 CONCLUSION

       15.          For the foregoing reasons, I believe there is probable cause to search the contents

of the following two cellular telephones:

                 a. a silver iPhone, IMEi: 355399078931398 ("Subject Cellular Telephone #1"),


                                                     7
                        Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 10 of 13



                             believed to have previously been possessed by Charles WILSON, and currently in

                             the custody of the ATF,

                        b. A black and blue ZTE flip phone ("Subject Cellular Telephone #2"),

                             previously possessed by Kenneth CHERRY, and currently in the custody of the

                             ATF,

           described in Attachment "A," and the contents of any voice mail, email, text, multimedia and/or

           social media messages, applications, pictures, photographs, videos, recordings, notes, call logs,

           search history, calendar entries, contacts or other communications evidencing the crimes

           described in this affidavit, and more specifically listed in Attachment "B," Evidence To Be

           Seized.




                                                       Special Agent Alan B. Gilmore
                                                       Bureau of Alcohol, Tobacco, Firearms and Explosives




--
        ·: HQNO~B
            ......  ...
                              . ELIZABETH . HEY
                            ......
 '
     '     United  State~Magistrate   Judge
       ·,:     ." ,,.   ~ ~
                        ,.
                        \"




                                                            8
            Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 11 of 13




                                    ATTACHMENT A

                               ITEMS TO BE SEARCHED

       a.     a silver iPhone, IMEi: 355399078931398 ("Subject Cellular Telephone #1"),

believed to have previously been possessed by Charles WILSON, and currently in the custody of

the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF).

       b.     A black and blue ZTE flip phone ("Subject Cellular Telephone #2"),

previously possessed by Kenneth CHERRY, and currently in the custody of the ATF.




                                             9
              Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 12 of 13




                                        ATTACHMENTB

                           INFORMATION/ITEMS TO BE SEIZED

Evidence of or relating to the planning and/or execution of unlawful acquisition, possession,

transportation, or trafficking of firearms or ammunition, in violation of 18 C.S.C. §§

922(a)(l)(A), 924(a)(l)(A) and 371and2, and 922(g)(l), that is found on or within the premises

or item set forth in Attachment A, as follows:

         1.     All documents, to include in electronic form, and stored communications

including contact information, text messages, call logs, voicemails, Internet searches, and any

other electronic data or other memory features contained in the devices described in Attachment

"A" and SIM cards including correspondence, records, opened or unopened e-mails, text

messages, and Internet history, pertaining to the offenses described in the Affidavit of Probable

Cause;

         2.     Internet browsing activity and history, calendar entries, notes, memoranda, and

digital documents, photographs, and images, pertaining to the offenses described in the Affidavit

of Probable Cause;

         3.     All records, documents, invoices, notes and materials that pertain to accounts with

any Internet Service Provider (ISP) or cell phone service provider, as well as all records relating

to the ownership or u[ le of the computer/phone equipment or devices;

         4.     Historical location information from any applications on the phones, including

Internet browsing activity and history pertaining to the offenses described in the Affidavit of

Probable Cause;




                                                 10
               Case 2:19-mj-01869 Document 1 Filed 11/06/19 Page 13 of 13



         5.       All records which evidence operation or ownership or use of the items described

in Attachment "A," including, but not limited to, correspondence, sales receipts, bills, financial

records, tax records, personal photographs, telephone records, notebooks, diaries, reference

materials, or other personal items, and registration information for any software on the those

items;

         6.       During the course of the search, photographs of the Subject Cell Phone may also

be taken to record the condition thereof and/or the location of items therein;

         7.       All computer/phone passwords, keywords and other data security devices

designed to restrict access to or hide computer software, documentation or data. Data security

devices may consist of hardware, software, or other programming code. Any password or

encryption key that may control access to a computer/phone operating system, individual

computer/phone files, or other electronic data;

         8.      Evidence and contents of logs and files on the item described in Attachment "A,"

such as those generated by the computer's operating system, which describes the history and use

of the device, including but not limited to files indicating when files were written, were opened,

were saved, or were deleted. Also, any malware resident on the computer/phone or device;

         9.      Any information pertaining to the acquisition, possession, or trafficking of

firearms that was transmitted, stored, or received using the applications or means described in

paragraphs 1.-8. above; and

         10.     Any data that would tend to show the identity of the person using the device at the

time that any items described in paragraphs 1-9 above were downloaded, viewed, saved, printed,

copied, created, or transmitted.




                                                  11
